Citation Nr: 0938322	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to April 
1979, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Boise, Idaho (RO).


FINDINGS OF FACT

1.  Current diagnoses of chronic bronchitis and pulmonary 
emphysema are of record.

2.  The Veteran's service treatment records show evidence of 
treatment for pneumonia in February 1960, and for pleurisy in 
March 1971; however, his April 1979 service separation 
examination showed no evidence of any respiratory disorder.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's currently diagnosed respiratory disease 
to his military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a respiratory disorder that 
resulted from one of two inservice causes.  He argues that he 
was exposed to significant amounts of artillery smoke while 
serving in Vietnam.  He also has claimed that he was exposed 
in a single incident to nerve agents while stationed at the 
Dugway Proving Ground in Utah.  Finally, he asserted during a 
January 2005 VA outpatient visit that he was first exposed to 
tuberculosis in the 1960s, during military service.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the Veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that he reported 
experiencing flu-like symptoms to include a very minimal 
nonproductive cough in February 1960, and was ultimately 
diagnosed with and treated for pneumonia.  He was also 
treated for pleurisy in March 1971 after complaining of 
difficulty breathing.  However, clinical evaluations and 
chest x-rays dated throughout his military service showed a 
normal chest with no abnormal clinical findings of the lungs.  
Additionally, his April 1979 service separation examination 
showed no evidence of any respiratory disorder, and on his 
report of medical history that month, the Veteran denied a 
history of colds, asthma, shortness of breath, chronic cough, 
or chest pain.

Subsequent to service, a June 1979 VA examination report 
noted that on physical examination, the Veteran's lungs were 
clear to auscultation and percussion.  There was no evidence 
of rales or wheezing on deep inspiration or expiration, and 
the chest shape was normal.  A chest x-ray showed minimal old 
right pleural reaction without other abnormality of the 
chest.  No respiratory disorder was diagnosed.  Private 
treatment records beginning in November 1989 reflect that the 
Veteran had an approximate 30-year, one pack per day history 
of cigarette smoking.  At the time of his November 1989 
appendicitis surgery, he denied chest pain, shortness of 
breath, cough, and wheezing.  The private treatment reports 
also show that the Veteran underwent a colostomy in 1990 and 
post operatively, x-rays revealed pleural effusion and a 
middle lobe collapse.  Shortly thereafter however, the middle 
lobe collapse had resolved.  A November 1996 private 
treatment record noted evidence of emphysema on a chest x-
ray, and chronic obstructive pulmonary disease was first 
diagnosed in January 1997.  Treatment for these diseases 
continued privately through 2000, at which point the Veteran 
began receiving treatment at VA facilities.  Management of 
the Veteran's respiratory conditions continued through 2009; 
he was hospitalized in September 2005 for pneumonia, 
regularly utilized inhaler and oral medications to minimize 
respiratory symptomatology, and was supplied with a nebulizer 
for immediate access to oxygen when experiencing episodes of 
dypsnea.  Additionally, the February 2006 VA examiner 
diagnosed the Veteran with mucopurulent chronic bronchitis 
and pulmonary emphysema.

Two opinions are of record with respect to the relationship 
between the Veteran's respiratory disorders and his military 
service.  In diagnosing the Veteran with chronic bronchitis 
and pulmonary emphysema, the February 2006 VA examiner 
concluded that these conditions were "not at least as likely 
as not" caused by or related to the claimed exposure to 
artillery smoke, and could not be related to the single 
claimed incident of nerve agent exposure without resorting to 
speculation.  The rationale provided by the examiner noted 
that it was more likely that the Veteran's respiratory 
conditions were the result of chronic exposure to cigarette 
smoke.  This was due both to the Veteran's primary exposure 
of his own pack-per-day cigarette use for at least 20 years, 
coupled with a likelihood of childhood secondhand smoke based 
on his report that his mother was a heavy smoker.  

Conversely, a VA physician noted in July 2007 that she had 
treated the Veteran for a long period for his respiratory 
conditions, and that he had frequent respiratory infections 
requiring hospitalization as well as findings of diffuse 
bronchial wall thickening on computed tomography testing.  
She noted that the Veteran had been stationed at several 
sites while in service, to include Vietnam, Dugway Proving 
Ground, and Germany, at all of which he was exposed to smoke 
and other agents.  She opined that his current pulmonary 
condition, and his frequent episodes of acute respiratory 
process, likely dated back to his military service.  

In this case, the weight of the evidence of record does not 
show that the Veteran's respiratory disorder is related to 
service.  Both opinions are provided by VA physicians, and 
the documents containing those opinions indicate that they 
are both qualified to give such opinions.  However, the July 
2007 VA opinion fails to consider the Veteran's long history 
of cigarette smoking; indeed, none of his postservice medical 
history other than his treatment for various respiratory 
conditions is discussed, and even those respiratory 
conditions are mentioned vaguely.  The Court of Appeals for 
Veterans Claims has previously concluded that most of the 
probative value of a medical opinion comes from its 
reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302 (2008).  The VA physician's opinion is also inconsistent 
with other objective evidence of record, particularly the 
service treatment records which are negative for a 
respiratory disorder.

Conversely, the February 2006 VA examiner's opinion considers 
all of the Veteran's assertions as to the inservice claimed 
events, as well as addressing the Veteran's long history of 
tobacco abuse and family history.  Moreover, he provides a 
more detailed rationale for his conclusion.  While a medical 
opinion may not be ignored, it is not error to favor the 
opinion of one competent medical expert over that of another; 
rather, a duty exists to assess the credibility and probative 
value of evidence, and to exercise the right to assign 
greater probative weight to one medical opinion than to 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
For these reasons, the Board finds that the February 2006 VA 
examiner's opinion is afforded more probative weight than the 
July 2007 VA physician's opinion.  As the weight of the 
evidence does not relate the Veteran's respiratory disorder 
to his military service, service connection for a respiratory 
disorder is not warranted.

Because the probative and persuasive evidence does not relate 
the Veteran's respiratory disorder to his military service, 
the preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
November 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran indicated in several treatment records and at the 
February 2006 VA examination that he was currently employed; 
moreover, he has not indicated or does the record contain 
evidence that he is in receipt of disability benefits from 
the Social Security Administration (SSA), such that the RO's 
failure to request or obtain SSA records was in error.  
38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in 
February 2006; the Veteran has not argued, and the record 
does not reflect, that this examination was inadequate for 
rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis focuses on the most salient and relevant evidence 
and on what this evidence shows, or fails to show, on the 
claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


